The entries on the two hospital records do not show conclusively that the ailments for which the assured was hospitalized were material to the risk, and that issue remained one of fact for the jury. The issue of waiver of the breach of the policy condition by defendant likewise was properly presented to and resolved by the jury. The application for the issuance of the policy could not be introduced into evidence by defendant because of the restriction imposed by section 142 (subd. 1) of the Insurance Law, and defendant was accordingly deprived of whatever light that document might shed upon the issue of the waiver. Motion for reargument denied, with $10 costs. Present — Peck, P. J., Cohn, Callahan, Botein and Bergan, JJ. [See 283 App. Div. 1052.]